Citation Nr: 1308383	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  06-126 19	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD) from December 6, 2004 to July 20, 2005; a rating in excess of 30 percent for PTSD from July 21, 2005 to February 3, 2009; and a 70 percent rating for PTSD from February 4, 2009. 

2. Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU rating) on an extra-schedular basis under the provisions of 38 C.F.R. § 4.16(b), prior to February 4, 2009. 



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active service from February 1999 to December 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In a July 2009 decision, the Board denied the appealed claims of service connection for bronchitis, bilateral hearing loss, bilateral tinnitus, alcoholic hepatitis, and a compensable rating for a left pulmonary nodule. The Board then remanded the claims of service connection for sinusitis, and an initial rating of 10 percent for PTSD, to the RO via the Appeals Management Center (AMC). 

During pendency of this appeal, in a March 2011 rating decision, the AMC awarded an increased 30 percent rating for the Veteran's PTSD effective from July 21, 2005, and then a 70 percent rating for PTSD effective from February 4, 2009. The Veteran since has continued to appeal, requesting an even higher rating for PTSD. See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it is presumed she is seeking the highest possible ratings for these disabilities unless and until she expressly indicates otherwise). Characterization of the staged rating is reflected on the title page. 

Also, continuation of the Veteran's appeal is for the initial 10 percent rating for PTSD. See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals her initial rating, VA must consider whether to "stage" the rating to compensate her for times since the effective date of her award when her disability may have been more severe than at others). Since there have been several increased ratings for PTSD during pendency of the appeal the Board must consider a staged rating for the claim. This has been characterized on the title page. 

In addition, as recently as February 2012, the Veteran has asserted entitlement to a 100 percent rating for PTSD effective to July 21, 2005. Since this appeal involves a staged rating of the Veteran's increased rating for PTSD, at least back to December 6, 2004 her assertion is contemplated in the adjudication of the staged rating claim. 

Referring back to the March 2011 AMC decision, TDIU was awarded effective from February 4, 2009. It is noted though that the Veteran's initial claim for TDIU was received in December 2004. As a result, TDIU and any of its derivative components remains part of the claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); Mayhue v. Shinseki, 24 Vet. App. 273, 281-82 (2011). Therefore, the Veteran's appeal also encompasses the derivative claim of TDIU, at least on an extra-schedular basis under the provisions of 38 C.F.R. § 4.16(b), prior to February 4, 2009, since as will be explained, the Veteran did not meet the minimum rating requirements for TDIU under 38 C.F.R. § 4.16(a). The basis for this determination will be more fully explained in the remand portion of this decision. VA's Office of General Counsel has indicated that remanding the derivative TDIU claim does not preclude the Board from going ahead and deciding the claim for a higher rating for the disability that formed the basis of the TDIU claim. See VAOPGCPREC 6-96 (Aug. 16, 1996) and VAOGCPREC 12-2001 (July 6, 2001).

In October 2012, subsequent to a September 2012 supplemental statement of the case, the appellant submitted a statement without a waiver. The Veteran's contentions have either been resolved or are duplicative of contentions previously submitted and considered by the RO. As such, referral to the RO for initial review is not required. 38 C.F.R. § 20.1304(c). 

In this decision, the Board is deciding the claim for staged higher ratings for PTSD, and then remanding to the RO via the AMC, the derivative TDIU claim, that is entitlement to a TDIU on an extra-schedular basis under the provisions of 38 C.F.R. § 4.16(b), prior to February 4, 2009. 


FINDINGS OF FACT

1. From December 6, 2004 to July 20, 2005 the Veteran's PTSD was not manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks is not shown. 

2. From July 21, 2005 to February 3, 2009 the Veteran's PTSD was not manifested by occupational and social impairment with reduced reliability and productivity. 

3. From February 4, 2009, the Veteran's PTSD was not manifested by total occupational and social impairment. 


CONCLUSIONS OF LAW

1. The criteria for an initial evaluation greater than 10 percent for the Veteran's service-connected PTSD have not been met from December 6, 2004 to July 20, 2005. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 (2012). 

2. The criteria for an evaluation greater than 30 percent for the Veteran's service-connected PTSD have not been met from July 21, 2005 to February 3, 2009. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 (2012). 

3. The criteria for an evaluation greater than 70 percent for the Veteran's service-connected PTSD have not been met from February 4, 2009. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2012).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) just inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353 -56 (Apr. 30, 2008), codified later at 38 CFR 3.159(b)(1).

In regard to the claim on appeal for higher initial evaluation for service-connected PTSD disability, the requirement of VCAA notice does not apply. Where a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a Notice of Disagreement (NOD) with the RO's decision as to the assigned disability rating does not trigger additional 38 U.S.C.A. § 5103(a) notice. The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements." See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). This is the case here, in that the claim for service connection for PTSD has been substantiated, and no further notice addressing the downstream disability rating requirement is necessary. 

The RO has taken appropriate action to comply with the duty to assist the Veteran through arranging for her to undergo VA Compensation and Pension examinations. See 38 C.F.R. §4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition). The Veteran has declined the opportunity for a hearing. There is no objective indication of any further relevant information or evidence that must be associated with the record, including any pertinent outpatient treatment records from VA or private treatment sources. It is noted that the Board remanded this case in July 2009 so the AMC might obtain outstanding private hospital records, and afford the Veteran another PTSD examination which was conducted in December 2009, and that report and other later PTSD examination reports have been associated with the record. In December 2010, the RO reported that authorization from the Veteran to obtain identified private hospital records had gone unanswered. The Board is therefore satisfied there was substantial compliance with this remand directive. See Stegall v. West, 11 Vet. App. 268 (1998) and Dyment v. West, 13 Vet. App. 141, 146- 47 (1999). The record as it stands includes sufficient competent evidence to decide the claim. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits.

II. An Initial Rating in excess of 10 percent for PTSD from December 6, 2004 to July 20, 2005

Initially, it is important to point out that where a Veteran appeals the rating initially assigned for the disability, after already having established service connection for it, VA must consider the propriety of a staged rating that is indicative of changes in the severity of the course of her disability over time. In Fenderson v. West, 12 Vet. App. 119 (1999), the Court recognized a distinction between a veteran's dissatisfaction with an initial rating assigned following a grant of service connection and a claim for an increased rating of a service-connected disorder. In the case of the assignment of an initial rating for a disability following an initial award of service connection for that disability (the circumstances of the present appeal), separate ratings can be assigned for separate periods of time based on the facts found - "staged" ratings. See Fenderson, supra, at 125-26. Therefore, the Veteran's assertion regarding a 100 percent rating for PTSD back to July 2005 is contemplated in this staged rating. 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012). Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41. Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending. Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2012). 

As discussed in the above Introduction, the Veteran was granted service connection for PTSD in a December 2004 decision and assigned a 10 percent disability rating, effective December 6, 2004. She appealed this initial disability rating for her PTSD, and in a March 2011 rating decision, the AMC awarded an increased 30 percent rating for the Veteran's PTSD effective from July 21, 2005, and then also a 70 percent rating for PTSD effective from February 4, 2009. The Veteran's disability evaluation has therefore been staged and each rating will be discussed separately. See Fenderson, supra. 

The Veteran's PTSD is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2012). Under Diagnostic Code 9411, the criteria for a 10 percent rating are occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication. 

The criteria for the next higher rating, 30 percent, are occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). Id.

The criteria for a 50 percent rating are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. Id

The criteria for a 70 percent rating are occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. Id 

A 100 percent rating requires total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation or own name. Id.

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health- illness." DSM-IV at 32. GAF scores ranging from 61 to 70, for example, reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). See Carpenter v. Brown 8 Vet. App. 240, 242 (1995). 

Background

The Veteran asserts that she is entitled to a higher rating during this period for her PTSD, including a 100 percent rating at least back to July 21, 2005. 

From December 6, 2004 to July 20, 2005 the Veteran was awarded a 10 percent disability evaluation for PTSD.

Private psychological records from late 2004 to March 2005 show that the Veteran received therapy for anxiety and depression symptoms, along with sleep disturbance and nightmares. In February and March 2005, the Veteran was treated, but not admitted to a private hospital for panic attacks. Ethanol abuse and PTSD were also reported during this time. 

In March 2005, the Veteran received a psychological evaluation for Social Security Administration (SSA) disability benefits. She reported PTSD, alcoholism, mood swings, and anxiety and panic attacks. The Veteran indicated that she was unable to attend college or work due to episodes of panic. She had had several DUI's. The Veteran lived with her boyfriend along with her 7 month old baby. It was reported that she had previously threatened her boyfriend with a knife and was jailed overnight. On a typical day she tried to do housework, and take care of her baby. Her mother came 3-4 times per week to help and she did most of the child care and household chores. On mental status, she was alert and oriented. She presented adequately groomed. Her thought processes were organized, logical and sequential. Her mood was described as slightly dysphoric and her affect was congruent with the topic of conversation. She endorsed symptoms of depression, and described anxiety related to specific triggers, flashbacks, and nightmares. It was reported that she had depersonalization and avoidance of certain situations that were symptoms consistent with PTSD. She had some impaired memory function. Her reasoning was described as average and her insight was good. The examiner commented that the Veteran forgot some simple instructions due to impaired memory secondary to depression. There was mild difficulty completing mental status tasks likely due to her mood. She had decreased social responsiveness. The diagnoses were: Major depression, moderate, recurrent; PTSD; alcohol dependence. The Global Assessment of Functioning score was 75. 

In late March 2005, the SSA awarded the Veteran benefits based on affective mood disorder, and substance dependence disorder, alcohol. 

The Board has considered the entirety of the evidence and concludes that the Veteran's assigned 10 percent rating from December 6, 2004 to July 20, 2005 is appropriate and that an increase in the disability rating for her PTSD for that period is not demonstrated. 

During this period from December 6, 2004 to July 20, 2005, the evidence shows that the Veteran was evaluated for psychiatric pathology and several symptoms were reported. In the March 2005 SSA disability evaluation, the Veteran's PTSD symptoms were reported as nightmares, avoidance, flashbacks, and depersonalization. She was groomed and oriented, and there were no psychotic manifestations reported. Her social functioning showed relationships limited to her boyfriend, mother and the care of her baby. The Veteran's other psychiatric symptoms included anxiety, panic attacks, and depression. Other than PTSD, her psychiatric diagnoses were major depression and alcohol dependence in partial remission. Generally, the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so. See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996). At this point, at least from December 6, 2004 to July 20, 2005, there is no medical evidence differentiating the Veteran's PTSD and the diagnosis of major depression. Regarding the Veteran's own abuse of alcohol or alcohol dependence, this is a disability that is precluded for purposes of all VA benefits where, as here, the claim was filed after October 31, 1990. See VAOPGCPREC 7-99, 64 Fed. Reg. 52375 (1999); VAOPGCPREC 2-98, 63 Fed. Reg. 31263 (1998). Further, such disability has not been linked to her service-connected PTSD. See Board decision dated in July 2009; see also Allen (William F.) v. Principi, 237, F.3d. 1368 (Fed. Cir. 2001).

Importantly, it is noted that in the March 2005 examination, the Veteran's GAF score was 75, which along with PTSD included major depression and alcohol dependence as diagnoses. So not even differentiating the PTSD, overall the GAF score was 75. A GAF of 75 is in the range of 71 to 80, and indicates that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors. The Board is aware that moderate major depression was reported in the March 2005 examination, but this description is not considered significant in light of such a high GAF score and the reported clinical findings. 

The Board has considered the Veteran's statements with regard to the severity of her service-connected PTSD from December 6, 2004 to July 20, 2005. She is competent to provide statements regarding her symptomatology during that period, and the Board finds that her statements are credible. However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the severity of her PTSD and thus, her statements are of limited probative value. And, even if her opinion was entitled to be accorded greater probative value, it is far outweighed by the medical examination findings where she was thoroughly examined. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

The Board concludes that from December 6, 2004 to July 20, 2005, the criteria considered under the 30 percent disability rating for PTSD, 38 C.F.R. § 4.130, Diagnostic Code 9411, has not been demonstrated by the medical evidence, and the Veteran's PTSD symptoms are, in fact, considered and provided for in the criteria for a 10 percent disability rating during this time. Also while the Veteran was awarded SSA benefits during this period, that award is not controlling for VA purposes. 

Therefore, and for reasons and bases set forth above, the preponderance of the evidence is against the claim for a rating in excess of 10 percent for PTSD from December 6, 2004 to July 20, 2005, and for purposes of an increased rating during this time, the benefit-of-the-doubt doctrine is not for application. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

III. A Rating in Excess of 30 percent for PTSD from July 21, 2005 to February 3, 2009

From July 21, 2005 to February 3, 2009 the Veteran was awarded a 30 percent evaluation for PTSD.

In July 2005, a VA mental health examination was performed. In terms of the Veteran's functioning it was reported that she stayed with her boyfriend and mother. She cared for her 11 month old son. It was reported that she tried, but could not keep a job because of anxiety, and because she did not have a drivers license due to drinking. She spent her time caring for her baby, cleaning house, and watching television. The Veteran did not belong to any organizations. She had received psychotherapy in the past, but she had stopped due to transportation problems. The Veteran attended church occasionally. She stated that she did not have friends outside of the family and her (boyfriend) relationship was mentally and physically abusive by her. 

The Veteran's life stressors included financial and transportation problems, and an inability to take care of herself. She described her mood as good, and reported crying spells and a history of recurring depression. Her anger flared quickly and she became physically violent with her boyfriend. The Veteran reported that she was hesitant to stay by herself at night and she did not like the dark. She reported that she frequently thought about the sexual assaults she had been subjected to during service. 

As to her mental status, it was reported that the Veteran was well groomed, oriented, logical, and coherent. There was no blocking or dysphasia. She was pleasant and cooperative. Her mood was euthymic. She cried when speaking of sexual assaults that had happened to her and her panic attacks. It was reported that there was no clinical depression or excessive anxiety. There was no startle reaction and she was not hypervigilant. There were no psychotic symptoms. Her attention, concentration, and recent and remote memory were intact. The examiner stated that the Veteran's PTSD was definitely present and associated with rapes, but only accounted for some of the Veteran's problems. The examiner also reported that there was no evidence of a bipolar disorder, and he could not diagnose major depressive disorder. The Veteran's depressive episodes were attributable to either PTSD or a personality disorder which could not be distinguished. The diagnoses were: PTSD with depression secondary to PTSD; alcohol dependency in remission (primary illness); panic disorder without agoraphobia (primary illness); personality disorder, not otherwise specified, with borderline and dependent features. It was reported that the Veteran's GAF was 45, and if only PTSD were considered 61. 

VA clinical records from June 2007 show that the Veteran received treatment for physical problems and psychological entries reported her anxiety and depressive complaints. Domestic and financial problems were also reported. PTSD was diagnosed. In April and May 2008, the Veteran was admitted to a VA hospital for physical problems, and she was counseled for coping problems and PTSD. 

The Board has considered the entirety of the evidence and concludes that the Veteran's assigned 30 percent rating for PTSD from July 21, 2005 to February 3, 2009 is appropriate and that an increase in the disability rating for her PTSD for that period is not demonstrated. 

During this period from July 21, 2005 to February 3, 2009, the evidence shows that the Veteran's PTSD was manifested by nightmares, sleep disturbance, intrusive thoughts, avoidance and flashbacks. However, on psychological examination, she presented groomed, and there were no psychotic manifestations reported during this time. The Veteran herself attributed her inability to find employment on her anxiety and transportation problems, rather than specifically on her PTSD symptoms. Her social relationships were essentially limited to her family and the care of her child, and with her boyfriend in an abusive relationship. She also attended church occasionally. 

In July 2005, a VA examiner reported that the Veteran's GAF was 45. However, that examiner also specified that the Veteran's PTSD only accounted for some of her problems; and that bipolar and major depressive episodes could not be distinguished. The Veteran's depressive episodes here then cannot be distinguished from her PTSD since there is no distinction for those depressive episodes, and they must be factored into the overall disability rating for her PTSD. Mittleider, supra. However, the Veteran's diagnosed panic disorder and personality disorder not otherwise specified were distinguished from the Veteran's PTSD by the VA examiner in July 2005. Id. Importantly it must also be mentioned that in July 2005 the Veteran's PTSD only GAF score was 61. GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Here, the Board has considered the Veteran's PTSD symptoms that have been shown during this time, but there is no indication that they result in more than the 30 percent disability evaluation under 38 C.F.R. § 4.130, Diagnostic Code 9411 during this period. 

The Board has considered the Veteran's statements with regard to the severity of her service-connected PTSD from July 21, 2005 to February 3, 2009. She is competent to provide statements regarding her symptomatology during that period, and the Board finds that her statements are credible. However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the severity of her PTSD and of limited probative value. Although her opinion is entitled to be accorded some probative value, it is far outweighed by the medical examination findings where she was thoroughly examined. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

The Board concludes that from July 21, 2005 to February 3, 2009, the criteria considered under the 50 percent disability rating for PTSD, 38 C.F.R. § 4.130, Diagnostic Code 9411, has not been demonstrated by the medical evidence, and the Veteran's PTSD symptoms are, in fact, considered and provided for in the criteria for a 30 percent disability rating during this time. 

Therefore, and for reasons and bases set forth above, the preponderance of the evidence is against the claim for a rating in excess of 30 percent for PTSD from July 21, 2005 to February 3, 2009, and for purposes of an increased rating during this time, the benefit-of-the-doubt doctrine is not for application. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

IV. A Rating in Excess of 70 Percent for PTSD from February 4, 2009

From February 4, 2009 the RO has awarded the Veteran a 70 percent disability evaluation for her PTSD. 

VA psychiatric clinical entries in February 2009 show that the Veteran threatened to physically harm herself and her child. 

In late February 2009, a VA PTSD examination was performed. It was reported that for the last 6 years the Veteran had been living with her boyfriend who was the father of her four year old son, and that her housing situation had not changed. She communicated a history of verbal abuse from her boyfriend, and a problematic relationship with him. She had a tense relationship with her mother, whom had continued to provide aid and support. She reported that her typical day consisted of watching television. It was indicated that her social functioning , employment and educational history had not changed. She had a history of a suspended driver's license due to alcohol related issues. The Veteran stated that she was unable to seek employment due to anxiety and panic attacks. The examiner reported that the Veteran's educational and employment difficulties appeared to be a product of psychological functioning, legal status, and physical health. 

Her ongoing stress was due to her relationship with her boyfriend, financial problems, not getting along with her mother, and parenting responsibilities. The Veteran had a history of alcohol abuse, and medication mismanagement. She had been placed on an opioid contract which she had violated. It was reported that the Veteran denied a history of psychiatric hospitalization, and that she had a history on noncompliance with psychotherapy. 

On mental status examination, it was mentioned that the Veteran had arrived in a tee shirt and sweat pants, and that she apologized for not taking a shower in the past week. She was cooperative, spontaneous, depressed, and tearful. There was some suicidal thoughts reported on psychological testing but when queried, the Veteran denied suicide thoughts. Testing also revealed severe intensity of PTSD symptoms. 

In the diagnostic impression, the examiner indicated that the issue of the Veteran's clinical history was chemical dependence, and it was conceivable that her addiction had been transferred from alcohol to prescription pain medication. The examiner concurred with the previous (July 2005) diagnosis of panic disorder without agoraphobia, which had worsened from two attacks a day to five. PTSD was also continued as a diagnosis with symptoms including persistent re-experience (intrusive memories of the trauma, occasional nightmares), persistent avoidance (prefers to avoid things that remind her of the trauma), and increased arousal (insomnia, irritability). The examiner stated that the difference in functioning from July 2005, included alcohol in remission, but behavior congruent with opiate abuse; increased panic attacks; degree of PTSD unchanged; little change occupationally, interpersonally or recreationally. There was more emotional discomfort without proximal cause or reason noted. The diagnoses were: Alcohol dependence, in remission; opioid abuse; panic attacks without agoraphobia; PTSD. The PTSD GAF score was 60. 

A VA PTSD examination was performed in December 2009. Regarding current functioning, it was reported that the Veteran was driven to the appointment by her boyfriend. She shared a house with him and their son. The boyfriend drove because the Veteran became anxious while driving on a highway. She did laundry infrequently, and she came to the interview in the same clothes she had slept in the night before. She had to be reminded by her mother to perform housekeeping, although she swept and vacuumed on her own initiative. The Veteran bathed infrequently, and reported that she had not showered or bathed for five days. She had difficulty sleeping, even with medication. The Veteran relied on her mother to help manage the house. 

It was reported that when the Veteran was out in public, she did not feel safe. She looked at people suspiciously, fearing an attack that she related to having been raped. The mental status examination showed that the Veteran was dressed without concern for her appearance. She was on the edge of tears during the entire interview. It was reported that her speech was clear and her ideas were generally logical and well connected. She seemed under tremendous pressure to tell a great deal about herself. The Veteran was oriented and although she complained about her memory, she was able to retrieve a number of past memories. The examiner reported that the Veteran made statements that showed she felt bad about herself. The Veteran did not report hallucinations and there were no delusions although she was mistrustful of others. 

The examiner stated that the symptoms that could be attributed in whole or part to her (sexual) traumas included her nightmares, fearfulness and anxiety, difficulty relating to her partner, and intimacy. It was reported that separate from her PTSD was a history of alcohol dependence, and she was dependent on over-the-counter stimulants. The Veteran's turmoil in close relationships, extreme anger, expectations of disappointment and letdown, and low self-esteem were due to borderline personality disorder. The diagnoses were: PTSD; alcohol dependence, in partial remission; over-the-counter stimulant abuse, in remission. The GAF score was 43. This was based on the Veteran's overall significantly impaired functioning, specifically taking care of her own body. In a January 2011 addendum the VA examiner indicated that the Veteran was not competent for VA purposes. 

In October 2011, a VA PTSD examination was performed. It was reported that the Veteran's current diagnoses were: Panic disorder with agoraphobia; chronic PTSD; and depressive disorder not otherwise specified (NOS). The GAF was 51. It was stated that it was possible to differentiate what symptoms were attributable to each disorder. The Veteran's panic symptoms, fears of recurring panic, and avoidance of going places in which panic attacks may recur were due to panic disorder. Re-experiencing, avoidance, and hyper-arousal symptoms were related to PTSD. Depressed mood, low energy, anhedonia, and feeling of worthlessness were related to depression, NOS. It was reported that the Veteran's level of occupational and social impairment with regard to all mental diagnoses was: Occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and/or mood.

The examiner stated that it was not possible to differentiate what portion of the Veteran's occupational and social impairment was attributable to each diagnosis. The examiner stated that it would be impossible to differentiate the relative contribution of each without resorting to speculation. 

Regarding her recent social history, it was reported that the Veteran's relationship with her mother and her significant other remained the same. Her mother assisted the Veteran with care of her home and driving the Veteran to appointments. She reported continued discord with her significant other. There was a history of physical abuse in the relationship. She had a good relationship with her 7 year old son. The Veteran reported that she had some friends that lived out of town, and she had more frequent contact by phone with her closest friend. The examiner stated that overall there did not appear to be substantive change in the Veteran's relationships since the last examination. The Veteran had not worked or gone to school since the last examination. It was stated that the Veteran's educational and occupational status had not changed. The Veteran stated that she received private psychiatric therapy and she was taking psychotropic medications. 

The Veteran's PTSD symptoms included recurring recollections and dreams of her traumatic event. She avoided thoughts associated with the trauma, had an inability to recall important aspects of the trauma, and had markedly diminished interests in significant activities. The Veteran had a restricted affect, difficulty sleeping, irritability, difficulty concentrating, and hypervigilence. She had depressed mood, anxiety, near-continuous panic or depression, chronic sleep impairment, circumstantial speech, disturbance of motivation or mood, difficulty establishing relationships, and difficulty in adapting to stressful circumstances. There was neglect of personal appearance and hygiene. The examiner stated that there were other symptoms attributable to PTSD. It was reported that she was diagnosed with panic disorder with agoraphobia due to panic attacks, and depressive disorder NOS. She was declared competent to manage her financial affairs. 

The Board concludes that from February 4, 2009 a rating in excess of 70 percent for the Veteran's PTSD is not demonstrated. 

It is important to point out that initially during this period, it was reported that the Veteran had suicidal and homicidal ideations with no plan. However, there were no subsequent reports of this behavior, and she later denied suicidal thoughts during examination. There were no psychotic manifestations reported. The record goes on to show that at examinations, the Veteran was neglectful of her personal appearance and hygiene. Her PTSD symptoms during this period included intrusive memories, nightmares, avoidance, and increased arousal. Her social functioning shows continued strained and abusive relationships with her mother and her boyfriend. Reportedly though the Veteran has a good relationship with her son, and it was indicated recently that she maintains friendships, including with a close friend she contacted more frequently. The Veteran's educational and occupational adaptability had remained static; she had not worked or attended school during this period. 

In the most recent VA PTSD examination, the examiner indicated that the Veteran's psychiatric diagnoses also included panic disorder with agoraphobia, and depressive disorder not otherwise specified (NOS). It was mentioned that these disorders could not be differentiated from the Veteran's PTSD, a significant departure from some of the previous PTSD examinations. In any event, the examiner also indicated that the Veteran's GAF score was 51. In February 2009, the GAF was 60; in December 2009 the Veteran's GAF score was 43. GAF Scores from 41 to 50 reflect serious symptoms (suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). A GAF score of 51 to 60 generally reflects some moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

The VA examiner in October 2011 also indicated that the Veteran's level of occupational and social impairment with regard to all mental diagnoses was: Occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and/or mood. This is the criteria for a 70 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9411. The Veteran's PTSD is not shown to be manifested by the symptoms consistent with a maximum 100 percent rating under Diagnostic Code 9411, such as grossly impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for basic concepts such as names of close relatives, or for the Veteran's own occupation or name. Therefore, the assigned 70 percent rating from February 4, 2009 is appropriate. 

The Board acknowledges that the Veteran is competent to give evidence about what she observes or experiences, she is competent to report that she experiences certain symptoms. The Board finds the Veteran to be credible in her reports of the symptoms she experiences. However, as with the medical evidence of record, the Veteran's account of her symptomatology is consistent with the assigned ratings. See Jandreau and Buchanan, supra.

Therefore, and for reasons and bases set forth above, the preponderance of the evidence is against the claim for a rating in excess of 70 percent for PTSD from February 4, 2009, and for purposes of an increased rating during this time, the benefit-of-the-doubt doctrine is not for application. Gilbert, supra. 

Extraschedular Consideration

Based upon the findings discussed in detail above, and following a full review of the record, the Board determines that the record evidence favors a finding that the Veteran's PTSD should be rated 10 percent from December 6, 2004 to July 20, 2005; 30 percent from July 21, 2005 to February 3, 2009; and 70 percent from February 4, 2009. See Fenderson, 12 Vet. App. at 125-26. Additionally, the Board finds that at no point since the date of the claim has the PTSD disability been shown to be so exceptional or unusual as to warrant the assignment of a rating higher than 10 percent from December 6, 2004 to July 20, 2005; 30 percent from July 21, 2005 to February 3, 2009; and 70 percent from February 4, 2009, on an extraschedular basis. See 38 C.F.R. § 3.321 .

The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedural Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c). Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extraschedular consideration is required. See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008). 

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization). 38 C.F.R. § 3.321(b)(1). If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Thun, supra.

In this case, the Board finds that the schedular criteria are adequate to rate the Veteran's PTSD disability. The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than those assigned based on more significant functional impairment. Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met. See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

A rating in excess of 10 percent for PTSD from December 6, 2004 to July 20, 2005 is denied. 

A rating in excess of 30 percent for PTSD from July 21, 2005 to February 3, 2009 is denied. 

A rating in excess of 70 percent for PTSD from February 4, 2009 is denied. 

REMAND

As mentioned in the Introduction, in March 2011, the AMC awarded the Veteran TDIU effective from February 4, 2009. However, the Veteran's initial claim for TDIU was received in December 2004. TDIU and any of its derivative components remain part of the claim for increased compensation for PTSD here. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); Mayhue v. Shinseki, 24 Vet. App. 273, 281-82 (2011). 

As a result, the Veteran's staged rating for PTSD also encompasses the derivative claim of TDIU, that is prior to February 4, 2009. Prior to February 4, 2009 the Veteran's total service-connected disability evaluation included a 30 percent rating for PTSD from July 21, 2005 (40 percent for all service-connected disabilities combined), and a 10 percent rating from December 6, 2004 (20 percent for all service-connected disabilities combined). She did not satisfy the threshold minimum rating requirements for consideration of a TDIU under § 4.16(a). However, even where these percentage requirements are not met, she can show entitlement to a TDIU, nonetheless, on an extra-schedular basis under the alternative special provisions of § 4.16(b) if she was indeed unemployable on account of her service-connected disabilities. See also Fanning v. Brown, 4 Vet. App. 225 (1993). Therefore, the RO/AMC should consider TDIU prior to February 4, 2009 to include on an extra-schedular basis under the provisions of 38 C.F.R. § 4.16(b). 

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran and her representative a VCAA notice letter apprising them of the type of evidence and information needed to substantiate this derivative TDIU claim, that is prior to February 4, 2009 on an extra-schedular basis under the provisions of 38 C.F.R. § 4.16(b), including apprising them of the Veteran's and VA's respective responsibilities in obtaining this supporting evidence.

2. Then adjudicate this derivative TDIU claim in light of the additional evidence. If this claim is not granted to the Veteran's satisfaction, send her and her representative an SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning this claim to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


